                                                                          JS-6



             UNITED STATES DISTRICT COURT
            CENTRAL DISTRICT OF CALIFORNIA


BRIAN WHITAKER,                      Case No. CV 19-4383 DSF (MAAx)
    Plaintiff,

                 v.                  JUDGMENT

1001 S. HILL, LLC, et al,
     Defendant.



   The Court having previously issued an Order to Show Cause re
Dismissal for Lack of Prosecution and Plaintiff not having
responded or shown a reason why the action should not be
dismissed in its entirety for the failure of plaintiff to file a motion
for default judgment as to defendants 1001 S. Hill, LLC and
Birdies,
   IT IS ORDERED AND ADJUDGED that this action be
dismissed.


Date: March 25, 2020                 ___________________________
                                     Dale S. Fischer
                                     United States District Judge
